917 F.2d 22Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nelson Lee BROWN, Plaintiff-Appellant,v.Mr. DIXON, Warden at Central Prison, Mr. Falk, Sergeant, Mr.Goldston, Mr. Howlton, Mr. McElahaney, Mr. Morgan,Nursing Staff, Defendants-Appellees.
No. 90-6752.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 10, 1990.Decided Oct. 26, 1990.Rehearing and Rehearing In Banc Denied Dec. 11, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-88-135-CRT)
Nelson Lee Brown, appellant pro se.
David McLean Parker, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before K.K. HALL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Nelson Lee Brown appeals the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record, the magistrate's report and recommendation, and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court, and argument would not aid the decisional process.*


2
AFFIRMED.



*
 Brown's motions for appointment of counsel and for a transcript are denied